Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I and the species: a combination of an interferon type I and II agonist; packaged within two or more purified, intact bacterially derived minicells; claim 4(d); PNU-159682; 7(b); alpha-galactosyl ceramide; and bispecific antibody or antibody fragment comprising a first multivalent arm  that carriers specificity for a bacterially derived minicell surface structure and a second multivalent arm that carries specificity for a cancer cell surface receptor is capable of activating receptor mediated endocytosis of the minicell in the reply filed on 3/2/21 is acknowledged.  The traversal is on the ground(s) that there is not a search burden.  This is not found persuasive because the inventions are distinct as set forth in the office action mailed on 1/26/21 and therefore there is a search and examination burden to examine both inventions in the same application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/2/21.
Newly recited claim 22 is withdrawn because it is directed to a non-elected interferon type II agonist, interferon gamma.  Applicant elected alpha-galactosyl ceramide on 3/2/21.  It is noted that interferon gamma is not recited as a type II agonist species in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to minicells comprising any anti-neoplastic agent selected from any radionuclide, any supertoxic chemotherapy drug, any functional nucleic acid, or any polynucleotide from which any functional nucleic acid can be transcribed.  The specification does not adequately describe the structure required for the agents of each of the groupings to have the function of being anti-neoplastic.  The claims recite that the anti-neoplastic agent can be an enormous genus of possible agents with no specific structural relationship to any specific target including any 
For example, Liang et al. (Molecular Cancer, 2015, 14:58, 1-13) teach that miRNA-223 promotes lung cancer cell invasion by targeting tumor suppressor EPB41L3 (title), which is evidence that any possible functional nucleic acid would not function as an anti-neoplastic agent.  The specification does not set forth any specific structure required to define the genus of oligonucleotides that would have the required function.
Additionally, the claims are directed to a composition comprising any “interferon type I agonist” that is any oligonucleotide.  It is noted that the genus of interferon type II agonists recited are specific agents and therefore have a structure that would have the recited function of being an interferon type II agonist.  The specification does not adequately describe the structure required for the oligonucleotide to function as an interferon type I agonist.  Clearly not any possible oligonucleotide would meet the function of being an interferon type I agonist.  
Without further knowledge of the structure required for the function, one would not be able to readily recognize which agents would in fact function as claimed; or which 
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 


The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for agents within the instant enormous genus of oligonucleotides that are anti-neoplastic or interferon I agonists to be representative of the entire claimed genus.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Response to Arguments
Applicant argues that the specification provides sufficient detail to show possession of the instant genuses as claimed because the specification discloses 
The specification discloses minimal species of specific agents that have a specific structure with a specific target to achieve the recited function.  For example, the specification discloses that miR-16a was found to potently inhibit cancer cell proliferation [0171].  Therefore, this agent would have the structure to function as an anti-neoplastic agent. However, not all miRNAs would have this function, as set forth in the reference cited in the rejection above.  Additionally, delivery of this miRNA would not necessarily result in interferon type I agonism, although it has the recited structure of being an oligonucleotide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US 9,220,724 B2), Solomon et al. (PLOS ONE, 10(12), 2015, 1-17), Quintieri et al. (Clinical Cancer Research, 1608, 11, 2005, 1608-1617), Schneiders et al. (Clinical Immunology, 2011, 140, 130-141), and Bograd et al. (Cancer Immunol Immunother, 2011, 60, 1509-1527).
 Reid et al. teach compositions comprising miRNA mimics to treat malignant pleural mesothelioma in tumor cells (abstract). Reid et al. teach a method for treating MPM in a subject comprising administering an effective amount of a miRNA mimic by using an intact, bacterially derived minicell for delivery of the mimic.  The mimic is an anti-neoplastic agent.  The administration comprises simultaneous co-administration of an adjunct anti-cancer therapy (column 2).
Reid et al. teach that anti-cancer drugs that can be used as a treatment in combination with the miRNA mimic include Interferon alpha-2a or 2b, which meets the limitation of being a type I agonist.
       Reid et al. teach incorporation of a pharmaceutically acceptable carrier such as a liposome (columns 9 and 10).
     Reid et al. teach incorporation of the anti-neoplastic miRNA into the minicell.  It is noted that it is considered to be a matter of design choice to incorporate the interferon agonist into a minicell as well. It was known to utilize minicells for delivery of agents and it was known to deliver interferon agonists in the same composition as minicells comprising miRNAs for cancer treatment.
     Solomon et al. bispecific antibody targeted paclitaxel-packaged bacterial minicells (title).  Solomon et al. teach that the bacterial minicell can be used to deliver cancer 
    Solomon et al. teach delivery of compositions comprising doses of 1x1010 minicells, for example (see Table 2 doses).  The minicells were purified (page 13).
It would have been obvious to incorporate the bispecific antibody of Solomon et al. and to administer the dosages taught to be tolerated by Solomon et al. into the composition of Reid et al. with the motivation and expectation of success of enhanced tumor targeting.
Selection of PNU-159682 is considered to be a matter of design choice because PNU-159682 is known to have anti-tumor activity, as taught by Quintieri et al.  Selection of α-galactosylceramide is considered to be a matter of design choice because it was known to be an agent used to treat advanced cancers, as taught by Schneiders et al.  It was known to deliver such agents in bacterially derived minicells, as Solomon et al. teach delivery of Paclitaxel and teach that the minicells can be used to deliver cancer therapeutics.  One would reasonably expect that PNU-159682 or α-galactosylceramide would be successfully delivered by the minicell and result in the anti-tumor activity taught by Quintieri et al.  It would have been obvious to incorporate the miRNA of Reid et al. or the chemotherapeutic agents of Solomon et al. or Quientieri et al., as each had 
     It is considered to be a matter of routine optimization for the composition to be free of parent bacterial cells contamination because it was known to purify the minicells, as taught by Solomon et al.   It is well within the technical grasp of one of ordinary skill in the art to utilize filtration to remove parent bacterial cell contamination.
     Importantly, it was known that intratumoral TLR agonist injection results in delayed tumor progression and caused complete tumor resolution in some mice as immunotherapy for malignant pleural mesothelioma, as taught by Bograd et al. (Table 2) (CpG-containing oligodeoxynucleotides (TLR9)).   Therefore, it would have been obvious to deliver TLR oligonucleotide agonists, which are interferon type I agonists, in combination with the minicell comprising the anti-neoplastic miRNA of Reid et al. because Reid et al. teaches combination therapy and both agents were known to treat the same type of cancer.      
     Bograd et al. teach that type I interferons possess direct and indirect anti-proliferative and immunomodulatory properties (page 1516), rendering these agents obvious to incorporate into cancer targeted therapies.

Response to Arguments
	Applicant argues that the claimed invention exhibits dramatic and surprising synergistic effects against tumors.  It is noted that the instant claims are compound claims rather than method claims.  There is clear motivation in the art to combine the 
	The claims are not limited to any specific combination of specific agents that have been shown to have an unexpected result by applicant, but rather are directed to an enormous genus of possible combinations of agents.
	Applicant points to Example 11 that shows that combining PNU 159682 packaged in an intact bacterially derived minicell and a 40mer or 50mer double stranded RNA packaged in an intact bacterially derived minicell resulted in dramatic tumor reduction size.  This example is not commensurate in scope with the instant claims and there are no claims limited to this combination. 
	Similarly, Example 12 demonstrates that combining PNU 159682 packaged in an intact bacterially derived minicell and a 40mer or 60mer double stranded RNA and Imukin packaged in an intact bacterially derived minicell resulted in 95% reduction of tumor marker levels.  This example is not commensurate in scope with the instant claims and there are no claims limited to this combination.
It was known in the art to use minicells to deliver anti-neoplastic agents such as miRNAs and to deliver them in combination with an adjunct anti-cancer therapy.  One would certainly expect for the adjunct cancer therapy to have an anti-cancer effect, which is the purpose of the adjunct anti-cancer therapy of the prior art.  
The claims are not commensurate in scope with the examples of the specification and are directed to much broader genuses of possible combinations of agents that are obvious in view of the teachings of the prior art.  The prior art is not required to teach the synergistic effectiveness of the agents of the examples of the specification, but is 
Additionally, applicant argues that each of the references do not teach each element of the claims although this is a rejection under 35 USC 103(a) rather than under 35 USC 102.  It is the combination of references that are relied upon for the rejection.  However, Reid et al. alone offer motivation to deliver a miRNA anti-neoplastic agent in a minicell in combination with additional adjunct anti-cancer therapy, wherein there are teachings in the art that species of the instantly recited genuses would be obvious selections for the additional adjunct anti-cancer therapy with expectation of anti-cancer therapy.
Reid et al. teach a method for treating MPM in a subject comprising administering an effective amount of a miRNA mimic by using an intact, bacterially derived minicell for delivery of the mimic.  The mimic is an anti-neoplastic agent.  The administration comprises simultaneous co-administration of an adjunct anti-cancer therapy (column 2). Reid et al. teach that anti-cancer drugs that can be used as a treatment in combination with the miRNA mimic include Interferon alpha-2a or 2b, which meets the limitation of being a type I agonist. 
     Importantly, it was known that intratumoral TLR agonist injection results in delayed tumor progression and caused complete tumor resolution in some mice as immunotherapy for malignant pleural mesothelioma, as taught by Bograd et al. (Table 2) (CpG-containing oligodeoxynucleotides (TLR9)).  Therefore, it would have been obvious to deliver TLR agonists, which are interferon type I agonists, in combination with the 
     Bograd et al. teach that type I interferons possess direct and indirect anti-proliferative and immunomodulatory properties (page 1516), rendering these agents obvious to incorporate into caner targeted therapies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        83